Exhibit 10.1

SECOND AMENDMENT OF LEASE

THIS AGREEMENT, made as of the 8th day of March, 2016, by and between KBS
RIVERTECH, LLC, a Delaware limited liability company, as successor-in-interest
to Nortel Networks HPOCS Inc. (hereinafter referred to as “Landlord”), and
ENTEGRIS, INC., a Delaware corporation, as successor-in-interest to Mykrolis
Corporation (hereinafter referred to as “Tenant”)

W I T N E S S E T H    T H A T:

WHEREAS, Landlord and Tenant are parties to an existing lease agreement dated
April 1, 2002, as amended by that certain Amendment of Lease dated April 1, 2012
(hereinafter referred to as the “Lease”), relating to certain Premises
comprising Building 2 of RiverTech Park, located at 129 Concord Road, Billerica,
Massachusetts, all as more particularly described and set forth in the Lease;
and

WHEREAS, the term of the Lease is scheduled to expire on March 31, 2019; and

WHEREAS, Landlord and Tenant wish to extend said term and amend other terms and
conditions of the Lease, subject to the provisions hereof;

NOW THEREFORE, in consideration of the foregoing recitals and for further good
and valuable consideration, the receipt and adequacy whereof are hereby
acknowledged, Landlord and Tenant do hereby agree as follows:

1. The term of the Lease is hereby extended through the close of the 30th day of
September, 2026. Except as otherwise hereinafter set forth, said extension shall
be subject to all terms, conditions and other provisions contained in the Lease.

2. Notwithstanding anything else to the contrary in the Lease, no installments
of fixed Rent shall be due or payable pursuant to Section 5 of the Lease with
respect to the period



--------------------------------------------------------------------------------

commencing on April 1, 2016 and ending on March 31, 2017. Thereafter, Tenant
will pay fixed Rent to Landlord pursuant to Section 5 of the Lease in accordance
with the following schedule:

 

With respect to the

following period:

   Fixed Rent per
annum shall be:    Monthly installments of
fixed Rent shall be:

April 1, 2017 – March 31, 2018

   $2,465,239.08    $205,436.59

April 1, 2018 – March 31, 2019

   $2,514,543.84    $209,545.32

April 1, 2019 – March 31, 2020

   $2,564,834.76    $213,736.23

April 1, 2020 – March 31, 2021

   $2,616,131.40    $218,010.95

April 1, 2021 – March 31, 2022

   $2,668,454.04    $222,371.17

April 1, 2022 – March 31, 2023

   $2,721,823.20    $226,818.60

April 1, 2023 – March 31, 2024

   $2,776,259.64    $231,354.97

April 1, 2024 – March 31, 2025

   $2,831,784.84    $235,982.07

April 1, 2025 – March 31, 2026

   $2,888,420.52    $240,701.71

April 1, 2026 – September 30, 2026

   $2,946,188.88    $245,515.74

3. Landlord shall make certain repairs to the parking areas included as part of
the Premises, consisting of repairing damaged asphalt and curbing (including the
filling and repairing of potholes) where necessary, ensuring proper drainage,
applying new primer topcoat and restriping the parking spaces (hereinafter
referred to as the “Parking Area Repairs”), all to the extent shown and set
forth in plans and specifications (hereinafter referred to as the “Parking
Repair Plans”) prepared by Tenant and approved in writing by Landlord, which
approval shall not be unreasonably withheld or delayed. Following its approval
of the Parking Repair Plans, Landlord shall, subject to such terms and
conditions as Landlord may customarily prescribe for comparable projects,
solicit bids from at least three (3) contractors wishing to perform the Parking
Area Repairs and having, in Landlord’s and Tenant’s reasonable judgment,
sufficient experience, skill and financial capability to undertake such Repairs.
Landlord shall notify Tenant of whichever such bid is accepted by Landlord,
including a copy thereof, and Tenant may, within ten (10) business days
thereafter, modify the Parking Repair Plans so as to change the scope thereof
subject to Landlord’s written approval, which shall not be unreasonably withheld
or

 

- 2 -



--------------------------------------------------------------------------------

delayed. Landlord shall then solicit a revised bid from the contractor selected
by Landlord to perform the Parking Area Repairs and the foregoing procedure
shall be repeated until the date on which Landlord and Tenant have mutually
approved in writing the final version of the Parking Repair Plans and the amount
of such bid (hereinafter referred to as the “Plans Approval Date”). Tenant shall
bear any costs and expenses in excess of $175,000 incurred by Landlord on
account of the Parking Area Repairs and approved by Tenant prior to being so
incurred, which excess costs and expenses shall be due and payable within thirty
(30) days following billing by Landlord. Tenant shall be entitled to utilize
Landlord’s Base Building Allowance (as such term is defined in Paragraph 4) in
order to fund all or a portion of such payment. Landlord shall, if Tenant so
requests in writing, make available for inspection by Tenant on a so-called
“open-book” basis and provide copies of invoices, receipts and other materials
in Landlord’s possession to the extent reasonably necessary in order to enable
Tenant to substantiate such excess costs and expenses. Landlord shall use
commercially reasonable efforts to substantially complete the Parking Area
Repairs within six (6) months from the Plans Approval Date, subject to delays
caused by seasonal considerations, weather conditions and other factors beyond
Landlord’s reasonable control, and shall notify Tenant in writing when such
substantial completion has been achieved. Tenant shall have no claim that
Landlord has failed to properly perform any of Landlord’s obligations with
respect to the Parking Area Repairs except to the extent to which Tenant shall
have given Landlord written notice specifying any respects in which such
obligations have not been performed, which notice shall be given by Tenant to
Landlord not later than one hundred eighty (180) days following such notice from
Landlord that the Parking Area Repairs have been substantially completed. Any
dispute arising from or related to the Parking Area Repairs shall initially be
submitted to senior management personnel of each party for attempted resolution
in good faith. Except for the Parking Area Repairs, Tenant accepts the Premises
for continuing occupancy in their existing condition and state of repair “as is”
on the date hereof.

 

- 3 -



--------------------------------------------------------------------------------

4. Tenant shall use commercially reasonable efforts to expeditiously undertake
and pursue to completion the work described in Exhibit A attached hereto and
made a part hereof (hereinafter referred to as “Tenant’s Base Building Work”).
Landlord shall reimburse to Tenant an amount (hereinafter referred to as
“Landlord’s Base Building Allowance”) equal to all costs (excluding
architectural, engineering and other design fees, construction management or
supervision fees and other so-called “soft costs”) reasonably incurred by Tenant
with respect to Tenant’s Base Building Work. In no event shall Landlord’s Base
Building Allowance exceed $1,138,072.

5. In addition to Tenant’s Base Building Work, Tenant proposes to undertake
certain Alterations (as such term is defined in Section 15 of the Lease) within
the Premises (hereinafter referred to as “Tenant’s Leasehold Improvements”).
Landlord shall reimburse to Tenant an amount not to exceed $1,750,880
(hereinafter referred to as “Landlord’s Leasehold Improvement Allowance”) to be
applied on account of all costs (including without limitation architectural,
engineering and other design fees, construction management or supervision fees
and other so-called “soft costs”) reasonably incurred by Tenant with respect to
Tenant’s Leasehold Improvements (or in the case of such soft costs, Tenant’s
Base Building Work), provided however that up to 50% of Landlord’s Leasehold
Improvement Allowance may be used to fund costs relating to the purchase and
installation of telephone systems, network systems, telecommunications and data
transmission facilities and systems, furniture, trade fixtures and business
equipment to be utilized by Tenant in the Premises and any related moving
expenses

 

- 4 -



--------------------------------------------------------------------------------

(hereinafter referred to as “Tenant’s Infrastructure Upgrades”). To the extent
that any portion of Landlord’s Leasehold Improvement Allowance remains unspent
following the payment in full of all costs incurred by Tenant in connection with
Tenant’s Leasehold Improvements, Tenant’s Infrastructure Upgrades and (to the
extent hereinabove permitted) Tenant’s Base Building Work, up to $875,440 of
such unspent amount may be applied by Tenant, as and when specified by written
notice to Landlord, to monthly installments of fixed Rent becoming due pursuant
to Section 5 of the Lease with respect to the period commencing on April 1, 2019
and ending on March 31, 2020.

6. Tenant’s Base Building Work and Tenant’s Leasehold Improvements shall be
deemed “Alterations” governed by Section 15 and all other applicable provisions
of the Lease and may not be commenced until Tenant has obtained Landlord’s
written consent (which shall not be unreasonably withheld or delayed) to the
details thereof, as set forth in final plans and specifications suitable for
construction purposes. If Landlord reasonably withholds such consent, Landlord
shall notify Tenant of Landlord’s specific objections to such plans and
specifications, whereupon Tenant shall promptly thereafter resubmit such plans
and specifications for Landlord’s review and consent in accordance with the
foregoing provisions. Tenant shall deliver to Landlord copies of all building
permits, certificates of occupancy and other governmental approvals issued in
connection with Tenant’s Base Building Work and Tenant’s Leasehold Improvements
forthwith upon receipt thereof.

7. Landlord’s Base Building Allowance and Landlord’s Leasehold Improvement
Allowance shall in each case be disbursed to Tenant from time to time (but not
more frequently than monthly) within thirty (30) days following the submission
to Landlord of requisitions received by Landlord no later than two years from
the date hereof. Each such requisition shall be

 

- 5 -



--------------------------------------------------------------------------------

accompanied by invoices, receipts and other documentation evidencing to
Landlord’s reasonable satisfaction the costs on account of which such
disbursement has been requested, as well as releases and waivers of any
mechanic’s and other liens for labor and materials furnished as part of Tenant’s
Base Building Work or Tenant’s Leasehold Improvements, as applicable.

8. Landlord represents and warrants that the only mortgage presently encumbering
the Premises was granted to U.S. Bank, National Association as administrative
agent for itself and certain additional parties, pursuant to an instrument dated
December 13, 2013 and recorded with the Middlesex Northern District Registry of
Deeds at Book 27916, Page 19.

9. Tenant shall retain its option pursuant to Section 28 of the Lease to further
extend the term thereof except that (a) such option shall relate to a single
five (5) year extension period beginning on October 1, 2026, (b) in order to
exercise such option, Tenant must notify Landlord in writing on or before
September 30, 2025 and (c) any reference in Section 28 of the Lease to the Fair
Market Rate shall be deemed to refer to 95% of the Fair Market Rate.

10. From and after the date hereof, Landlord’s address for purposes of
Section 36 of the Lease shall be as follows unless and until otherwise specified
by Landlord:

KBS Realty Advisors, Inc.

590 Madison Avenue, 26th Floor

New York, New York 10022

Attention: Shannon W. Hill, Senior Vice President

with copies to:

KBS Realty Advisors, Inc.

800 Newport Center Drive, Suite 700

Newport Beach, California 92660

Attention: General Counsel

 

- 6 -



--------------------------------------------------------------------------------

and

Philip S. Lapatin, Esq.

Holland & Knight LLP

10 St. James Avenue

Boston, Massachusetts 02116

11. For purposes of Section 43 of the Lease, the term “Broker” as used with
respect to the transactions described herein shall be defined to mean Richards
Barry Joyce & Partners LLC d/b/a Transwestern RBJ and Jones Lang LaSalle
Americas Inc., whose commission shall in each case be the responsibility of
Landlord pursuant to a separate agreement.

12. Unless the context requires otherwise, the capitalized terms used herein
shall be construed in conformity with the definitions set forth in the Lease.
Without limiting the generality of the foregoing, all notices required or
permitted hereunder shall be given in the manner prescribed by the Lease.

13. Except as herein modified, the Lease is hereby ratified and confirmed.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this amendment to be
executed under seal as of the day and year first above written.

 

KBS RIVERTECH, LLC

  

By

 

KBS REIT Acquisition XXXI, LLC

its sole member

  By  

KBS REIT Properties, LLC

its sole member

    By   

KBS Limited Partnership

its sole member

       By   

KBS Real Estate Investment Trust, Inc.

its general partner

          By  

/s/ Shannon W. Hill

             Its  

        S.V.P.

                       title (duly-authorized)   

 

ENTEGRIS, INC. By   /s/Bill Shaner  

Bill Shaner

 

Senior Vice President,

 

Global Operations

 

(duly-authorized)

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

TENANT’S BASE BUILDING WORK

Tenant’s Base Building Work shall consist of all or a portion of the following
items:

 

•   Building Automation Panel Migration Upgrades

 

•   Rooftop and Chiller Tower catwalk steel

 

•   North entrance walk replacement

 

•   Replace/repair flooring as needed

 

•   Duct replacement and exhaust capacity additions

 

•   HVAC Equipment (cooling tower/DX units FCI stage 3/4)

 

•   Leak Detection and LEL Chemical Distribution Room

 

•   Foam Suppression Systems Chemical rooms

Tenant may modify the foregoing list with Landlord’s written consent (which
shall not be unreasonably withheld or delayed) so long as all components of
Tenant’s Base Building Work consist of improvements of a permanent nature to the
Common Areas (as such term is defined in the Lease) and/or the structural
elements and basic mechanical, electrical, heating, ventilating
air-conditioning, plumbing, life-safety and other systems of the Premises.